Citation Nr: 1210010	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  04-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness.

3.  Entitlement to an increased rating for a psychiatric disability, rated 30 percent disabling from December 10, 2001, to December 7, 2009, and 70 percent disabling since December 8, 2009.

4.  Entitlement to an initial increased rating for gastroesophageal reflux disease, currently rated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for migraine headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from March 1984 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision that denied a rating in excess of 10 percent for a psychiatric disability and denied service connection for a bilateral foot disorder and dizziness.  In a subsequent June 2004 rating decision, the RO granted a higher rating of 30 percent for the Veteran's psychiatric disorder, effective the date of claim, December 10, 2001.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2005, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  The Board then remanded the Veteran's psychiatric, foot disorder, and dizziness claims in March 2006 and again in June 2009.  Thereafter, the Board issued a September 2011 rating decision granting a higher 70 percent rating for the Veteran's psychiatric disorder, but only for the period effective December 8, 2009.  Therefore, the Veteran's psychiatric claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board finds that the Veteran has filed a timely notice of disagreement with respect to the RO's October 2008 decision granting service connection and assigning ratings of 10 percent and 0 percent for gastroesophageal reflux disease (GERD) and migraine headaches.  38 C.F.R. § 20.200 (2011); Percy v. Shinseki, 23 Vet. App. 37 (2009).

As a final introductory matter, the Board observes that, throughout the pendency of this appeal, the Veteran has contended that his service-connected psychiatric disorder has interfered with his ability to perform as a VA rehabilitation specialist.  However, the record shows that he remains employed in that position on a fulltime basis.  Moreover, the Veteran does not contend, and the record does not otherwise suggest, that his mental health problems, either alone or in tandem with his other service-connected disabilities, are productive of total occupational and social impairment.  Accordingly, while mindful of the recent change in VA law governing claims for total disability ratings based on individual unemployability due to service-connected disabilities, the Board finds that such a claim has not been raised by the record and, thus, need not be further addressed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The claims for service connection for dizziness and for initial increased ratings for GERD and migraine headaches are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected psychiatric symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

2.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected psychiatric disorder so as to render impractical the application of the regular schedular standards.

3.  The preponderance of the evidence shows that the Veteran's bilateral foot problems are attributable to a known diagnosis (plantar fasciitis), which was not incurred in or permanently aggravated by service in the Southwest Asia Theater of Operations and is unrelated to any other aspect of his period of active duty.


CONCLUSIONS OF LAW

1.  For the period from the effective date of claim December 10, 2001, until December 7, 2009, the criteria for a rating of 70 percent, but not higher, for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9310 (2011).

2.  Since December 8, 2009, the criteria for a rating in excess of 70 percent for the Veteran's acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9310 (2011).

3.  The criteria for referral for consideration of an increased rating for an acquired psychiatric disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

4.  The criteria for service connection for a bilateral foot disorder, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Throughout the pendency of this appeal, the Veteran's psychiatric disorder has been rated under Diagnostic Code 9310, which pertains to dementia of unknown etiology.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).  With the exception of eating disorders, all psychiatric disabilities, including cognitive disorders and depression, are rated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011). 

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125 (2011).

The Veteran submitted his original claim for an increased rating on December 10, 2001.  Therefore, the period on appeal extends from December 10, 2000, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, in determining which rating is appropriate in this instance, the Veteran's psychiatric disorder must be viewed in relation to its whole recorded history.  Therefore, the Board will also consider evidence dated prior to December 10, 2000, but only to the extent that it is found to shed light on the Veteran's disability picture as it relates to the rating period on appeal.  38 C.F.R. § 4.1 (2011).

The Veteran contends that his service-connected psychiatric problems have warranted a rating in excess of 30 percent since the original date of claim for increase on December 10, 2001, and a rating higher than 70 percent since December 8, 2009.  Those contentions will be examined in turn.

December 10, 2001, to December 7, 2009

The pertinent evidence from December 10, 2001, to December 7, 2009, consists of VA medical records, reports of VA examinations conducted in July 2002 and October 2004, and written statements and Board testimony from the Veteran.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

The Veteran's VA medical records show that, prior to and during the relevant appeals period, he underwent episodic treatment for various cognitive and emotional symptoms, including severe memory loss, concentration and attention deficits, crying spells, depression, irritability, impulse control problems, feelings of worthlessness, and social withdrawal.  During this period, the Veteran also reported fleeting thoughts of harming himself and others.  However, he denied any active suicidal or homicidal intent.  The Veteran's overall symptoms were found to support diagnoses of major depressive disorder with possible psychotic features, a mood disorder, and cognitive impairment.

With respect to social and occupational impairment, the Veteran's Global Assessment and Functioning (GAF) scores ranged from 55 to 60.  However, the VA treating providers who assigned those scores focused on the Veteran's depression and related emotional symptoms and do not appear to have considered the cognitive aspect of his psychiatric disorder.  Conversely, the cognitive, rather than the emotional, aspect of that service-connected disability was addressed in a July 2002 neurology examination during which the Veteran was assessed with a flattened affect, but no other abnormalities.  

The Veteran was afforded a follow-up VA examination in October 2004 in which all of his psychiatric symptoms were addressed.  Specifically, he reported a history of depression, insomnia, and social avoidance tendencies dating back to his active service.  At that time, the Veteran had been treated for behavioral problems manifested by an inability to cooperate with superiors and fellow service members, a loss of interest in his duties, and an active desire to harm himself and others.  Additionally, the Veteran had received in-service treatment for a possible concussion incurred after hitting his head on a tank commander hatch.  Significantly, the Veteran now cited that 1994 in-service injury as the cause of his memory loss and related cognitive impairment.  

In terms of his occupational and social functioning, the Veteran reported that he was barely managing in his job as a VA vocational rehabilitation specialist.  He added that he worried he might get demoted or fired if his supervisors increased his performance quota.  The Veteran also noted that his psychiatric problems, in particular his memory and concentration deficits, interfered with his ability to care for his children and manage his household finances.  He conceded that he increasingly relied on wife to pay the mortgage and other bills.  However, the Veteran stated that he remained capable of mowing the lawn and performing outdoors-related chores.

With respect to substance abuse, the Veteran acknowledged being court-martialed in 1989 on drug-related charges.  However, he maintained that he later had been acquitted.  Additionally, while the Veteran reported a history of alcohol consumption, he denied any excessive use.  He also stated that he currently did not drink for religious reasons.

On mental status examination, the Veteran displayed a depressed mood, but a cooperative attitude, with fluent speech patterns that were normal in rate and tone.  His affect was congruent, albeit limited in range, and his thought processes were coherent and logical.  He did exhibit a preoccupation with his health but no signs of active psychosis.  Additionally, the Veteran's short-term memory was found to be slightly impaired.  However, his long-term memory was assessed as fully intact, while his general fund of knowledge and overall judgment were within normal limits.  Moreover, the Veteran did not exhibit any signs of delusions, hallucinations, or other psychotic abnormalities.  Nor did he display any evidence of active suicidal or homicidal ideation.

Based on the results of VA examination, and a review of the claims folder, the October 2004 VA examiner diagnosed the Veteran with Axis I major depressive disorder and assigned him a GAF score of 55.  As with the VA clinicians who had previously examined him, the VA examiner noted that the Veteran's GAF score was predicated on the occupational and social limitations inherent in his depression.  No separate GAF was assigned to account for the cognitive effects of his service-connected disability. 

Following the above examination, the Veteran testified at his April 2005 Board hearing regarding to the impact of his depression, in combination with his memory and concentration deficits, on his job performance and domestic life.  The Veteran emphasized that, while he did his best to get along with his supervisors and coworkers, he found it increasingly difficult to meet the interpersonal challenges of his job.  He also testified that he was becoming more distant from his immediate family.  The Veteran stressed that he frequently lost patience when trying to help his school-aged children with their homework and found his interactions with them and his spouse to be a chronic source of irritation.  He further testified that he was frequently at the point of snapping at his relatives and friends, but added that he had not yet acted out and harmed anyone.

The record thereafter shows that the Veteran continued to receive ongoing outpatient psychiatric treatment at his local VA Medical and Vet Centers.  However, following an August 2006 outpatient visit in which his medication regimen was altered, the Veteran was scheduled for a Vet Center appointment for which he failed to report.  No explanation was given.  Consequently, the Board finds that any additional evidence that may have been elicited during that appointment was not obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran reported for a January 2007 VA neurology consultation in which the relationship between his cognitive and emotional problems was addressed.  The VA neurologist opined that the Veteran's cognitive complaints were most likely related to the effects of his mood disorder.

The Board is mindful that the above VA neurologist's findings are at odds with conclusions reached by the October 2004 VA examiner and the other treating clinicians, each of whom tried to distinguish between the cognitive and emotional aspects of the Veteran's psychiatric disorder.  Nevertheless, current VA law directs that psychiatric ratings encompass all of a Veteran's underlying mental health disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board would be precluded from differentiating between the symptoms of the Veteran's cognitive disorder and other psychiatric conditions absent clinical evidence that clearly showed such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Such evidence has not been presented here, despite attempts by the October 2004 examiner and other VA clinicians to distinguish the Veteran's symptomatology between various psychiatric diagnoses.  The Board recognizes that those clinicians have attempted to differentiate the Veteran's cognitive impairment from his depression and related emotional problems by assigning GAF scores based only upon the latter conditions.  Nevertheless, the record shows that all of those cognitive and emotional symptoms have been related by the VA neurologist who examined the Veteran during the relevant appeals period.  In light of that neurologist's findings, and the other evidence of record, the Board is unable to conclusively determine whether the Veteran's various mental health diagnoses are manifested by distinct or overlapping symptomatology.  Consequently, the Board finds that all of his psychiatric symptoms must be attributed to his service-connected disability for purposes of determining the proper rating to assign.  

Moreover, just as the Veteran's psychiatric symptoms must be viewed in their entirety, the separate GAF scores assigned for his depression and related emotional impairment must be interpreted in the context of his overall disability picture.  Thus, while mindful that the VA treating clinicians and October 2004 VA examiners have concluded that the Veteran's depression symptoms warranted GAF scores ranging from 55 to 60, the Board considers it significant that those scores did not take into account his level of cognitive dysfunction.  Therefore, the Board finds that the Veteran's overall psychiatric symptoms have been productive of more profound occupational and social impairment than indicated in the GAFs assigned during the relevant appeals period.

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, GAF scores of 55 to 60 indicate moderate psychiatric symptoms, such as a depressed mood and periodic insomnia.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The above VA examiner's and clinicians' findings with respect to the Veteran's predominant psychiatric symptoms, in tandem with the other competent evidence of record, indicate that the relatively high GAF scores assigned for his depression-related symptoms did not match his overall disability picture, which was characterized by markedly impaired social and vocational functioning throughout the relevant appeals period.  Indeed, that is evident from the narrative description of symptomatology, which shows that, from approximately the date of claim until the RO's assignment of a 70 percent rating, the Veteran's psychiatric symptoms caused him to socially withdraw and severely undermined his relationships with his spouse and children.  In addition, those symptoms warranted ongoing VA treatment consisting of psychotherapy and prescription medication.  

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but also includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  Here, the Veteran, in written statements and testimony before the Board, indicated that his depression, mood disorder, and cognitive impairment significantly interfered with his employment.  The Veteran's statements were corroborated by his VA medical records and examination reports, which indicated that his overall psychiatric problems interfered with his ability to meet the production quotas and interpersonal demands of his job.  

Moreover, the Board considers it significant that the Veteran attested to his markedly impaired functioning not only at work but also in most other aspects of his daily life, including his ability to care for his children and manage his household finances.  While a lay person, the Veteran is competent to report symptoms of social and occupational impairment that are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his statements are considered credible as they is consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that the Veteran's service-connected psychiatric problems most closely approximated a disability rating of 70 percent for the period from December 10, 2001, to December 7, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).  The evidence of record shows that, since the date of claim, the Veteran's overall psychiatric disability was productive of occupational and social impairment, manifested by deficiencies in most areas, including work and family relations, judgment, thinking, and mood, due to such symptoms as severe memory, concentration, and attention deficits; depression; unprovoked irritability; and fleeting suicidal and homicidal ideation.  Additionally, the Veteran has demonstrated marked difficulty adapting to a work-like setting and to other stressful circumstances.  He also has exhibited an inability to establish and maintain effective relationships, as demonstrated by his ongoing tensions with his spouse and children.  Moreover, as discussed in further detail, below, the Veteran's overall level of psychiatric impairment during the relevant appeals period was manifested by roughly the same symptomatology that he displayed during the post-December 7, 2009, period in which a 70 percent rating has already been assigned.  Accordingly, the Board finds that, for the period on appeal when the Veteran has been assigned 30 percent disability rating, a higher rating of 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).  

Conversely, the Board finds that a rating in excess of 70 percent has not been warranted from December 10, 2001, to December 7, 2009.  At no time during that period has the Veteran been found to display grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  While he has exhibited emotional and cognitive impairment, manifested by depression, extreme irritability, social withdrawal, and memory, concentration, and attention problems, he has not reported or demonstrated hallucinatory or delusional behavior.  Nor has he displayed any active suicidal or homicidal intent since the date of claim.  Additionally, while the Veteran has reported marked strains in his relationship with his wife and children, the record shows that he remains involved in their lives and also maintains acceptable working relationships with his supervisors and colleagues.  Consequently, the Board finds that, notwithstanding the Veteran's considerable degree of social impairment, he does not completely isolate himself.  Moreover, while productive of significant cognitive impairment, his psychiatric disorder has not been shown to include memory loss for names of close relatives, own occupation, or own name.  And, while irritability and impulse control problems have been referenced in his medical reports, the evidence does not show grossly inappropriate behavior.  On the contrary, the Veteran has expressly indicated that, while frequently tempted to snap at relatives and friends, he had not yet acted out or harmed any of them.  Furthermore, while cognizant that the Veteran's assigned GAF scores did not account for his overall degree of disability, the preponderance of the record does not show, and the Veteran himself does not contend, that his psychiatric disorder was productive of total impairment at any time during the relevant appeals period.  Accordingly, the Board finds that the Veteran's overall psychiatric symptoms throughout that period did not approach the level for which a 100 percent schedular disability rating is warranted under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).

In sum, the Board finds that, for the appeals period prior to December 8, 2009, the Veteran's psychiatric disorder warranted a rating of 70 percent, but not higher.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).  Moreover, the Board finds that such additional compensation was warranted since the date that the Veteran's claim was received on December 10, 2001.  The Board acknowledges that, under VA's governing laws and regulations, an effective date for a claim for increased rating may be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 2011); 38 C.F.R. § 3.400(o) (2011).  However, in this case, the only pertinent evidence that pre-exists the Veteran's December 2001 increased rating claim is dated more than one year prior to the submission of that claim.  Therefore, that prior evidence cannot serve as the basis for assigning an effective date earlier than the date that claim was received.  Harper v. Brown, 10 Vet. App. 125 (1997); (38 C.F.R. § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in 38 C.F.R. § 3.400(o)(1) applies); Quarles v. Derwinski, 3 Vet. App. 129 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

For the foregoing reasons, the Board finds that the preponderance of the evidence supports the grant of a 70 percent rating for the Veteran's acquired psychiatric disorder for the period from December 10, 2001, to December 7, 2009.  38 C.F.R. § 4.29 (2011); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in the Veteran's favor in making this decision.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

December 8, 2009, to the Present

During the period since December 8, 2009, the Veteran's service-connected psychiatric disorder has already been found to warrant a 70 percent rating under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).  He now contends that a higher rating is in order.  However, the Board finds that the Veteran's assertions are contradicted by the results of December 2009 VA psychiatric examination, which was conducted in accordance with the Board's most recent remand.  

During that December 2009 VA examination, the Veteran indicated that his major depression symptoms had persisted over time and were productive of significant occupational impairment.  While the Veteran acknowledged that he continued to work fulltime for the VA, as he had since 2001, he nevertheless stressed that his psychiatric problems, particularly his depression and cognitive impairment, made it difficult for him to meet his performance requirements.  In that regard, the Veteran noted that his supervisors had to accommodate his service-connected psychiatric disorder by giving him easier material to work with so that he could meet his production standards. 

With respect to social functioning, the Veteran reported that he remained married, but added that his relationship with his spouse had its ups and downs.  Nevertheless, he indicated that he maintained good relationships with his school-aged children, despite feeling guilty whenever he was too fatigued to engage in activities with them.  Significantly, in contrast with his prior VA examination, the Veteran made no mention of any specific instances in which he desired to lash out at his spouse and children.  However, he professed to experience increased irritability on occasions when his wife cajoled him into going out socially.  The Veteran added that such occasions occurred once every three to four weeks.  He further stated that, apart from one colleague with whom he frequently interacted while at work; he had no close friends.  He also denied having any social contacts outside of work.  

In terms of legal history, the Veteran acknowledged a prior arrest for alleged assault while he was in teens.  However, he did not mention any subsequent legal problems.  Nor did he report any problems with drugs or alcohol.  On the contrary, while the Veteran indicated that he occasionally drank, he emphasized that he had curbed his alcohol intake in recent years due to its negative effect on his service-connected headache disorder.  

When asked about his current psychiatric symptoms, the Veteran complained of significant depression, poor motivation, fatigue, feelings of worthlessness, agitation, and occasional thoughts of suicide, but no active ideation.  He also confessed to feeling frequently overwhelmed, which caused him to miss work and to thereby irritate his supervisors.   

On mental status examination, the Veteran appeared casually dressed, but appropriately groomed.  His overall attitude, while initially reserved, became very open and pleasant as the interview progressed.  Additionally, while the Veteran displayed fidgeting motor activity, his behavior patterns were otherwise normal.  The Veteran's speech was normal in rate, tone, and volume.  His mood, while apprehensive and mildly restricted, was congruent in nature while his affect was appropriate, clear, logical, and goal-oriented, albeit somewhat pessimistic and self-doubting.  At no time during the examination did the Veteran appear to be suffering from any delusions, hallucinations, or suicidal or homicidal ideations.  Nor did he exhibit any specific obsessions or other signs of psychosis.  Moreover, while the Veteran did appear somewhat preoccupied with his personal failings and possessed of a general sense of inadequacy, he remained oriented to person, time, and place.  Additionally, his attention and concentration were assessed as fair and his insight and judgment were both within normal limits.

After reviewing the results of the examination and the other pertinent evidence of record, the December 2009 examiner determined that the Veteran had an avoidant personality style and that he met the DSM-IV criteria for Axis I diagnoses of generalized anxiety disorder, depression not otherwise specified, and mild chronic cognitive disorder not otherwise specified.  As on the prior examination, the Veteran was assigned a GAF score of 55, indicating moderate symptoms.  Nevertheless, the examiner noted that, as the Veteran's anxiety and memory problems were impacting his psychosocial functioning and contributing to his depression, it was likely that the latter would worsen as his psychosocial functioning decreased.

Notwithstanding the December 2009 examiner's observations, the subsequent evidence of record shows that, while the Veteran has continued to receive periodic treatment for major depressive disorder and related symptoms, none of his treating providers has indicated that his overall level of psychiatric impairment has worsened since his most recent VA examination.  Nor has the Veteran so contended.  Accordingly, the Board finds that a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) ; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, the Veteran has not alleged, and the record does not otherwise indicate, that the December 2009 VA examiner's findings were inadequate for rating purposes.  Thus, an additional examination is not required with respect to the Veteran's psychiatric claim.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

After careful review, the Board finds that the results of the above VA examination, in tandem with the other evidence of record, demonstrate that the Veteran's overall level of psychiatric disability has not warranted a higher rating since December 8, 2009.  The Veteran has not alleged or exhibited any symptoms of emotional or cognitive impairment that were not already manifest during the preceding appeals period.  On the contrary, his most recent complaints of depression, agitation, thoughts of suicide, and memory, attention, and concentration problems closely approximate his reported symptoms during that previous rating period.  Moreover, while the Veteran has been assessed with generalized anxiety disorder that was not diagnosed prior to the December 2008 VA examination, the Board nevertheless finds that the symptoms underlying that disorder such as chronic agitation and self-doubt were evident before that examination.  Further, the Board considers it significant that, for the period since December 8, 2009, the Veteran has been assessed with the same GAF score (55) that was assigned during the prior rating period.  Thus, even assuming that the Veteran's previously assigned GAF was an appropriate indication of his social and occupational impairment, the evidence of record would still show that his overall disability level has remained relatively unchanged throughout the entire pendency of the appeal.  Indeed, at no time since the original date of claim has the Veteran been shown to meet any of the criteria for a total schedular rating under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2011).  Accordingly, the Board finds that a 100 percent rating is not warranted.  

In rendering this determination, the Board remains sympathetic to the Veteran and does not question sincerity of his belief that his psychiatric disorder is more disabling than the current ratings indicate.  Moreover, the Board recognizes that the Veteran is competent to report mental health problems, such as sadness, anxiety, and memory loss, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board considers the contentions of the Veteran to be credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Board observes that, as a lay person without the appropriate medical training or expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a multi-symptom psychiatric disorder within the context of the applicable rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his contentions, standing alone, are insufficient to refute the probative assessments of the VA examiners and clinicians, upon which the Board has relied in determining the appropriate rating to assign for the Veteran's acquired psychiatric disorder.

For the reasons set forth, above, the Board finds that the Veteran's overall psychiatric symptoms have warranted a 70 percent rating, but no higher, since the original date of claim.  Consideration has been given to staged ratings.  However, the Board finds that such ratings are not warranted as Veteran's overall disability picture has not significantly changed throughout the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is therefore against the Veteran's claim for a rating in excess of 70 percent at any time during the relevant appeals period, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported that his acquired psychiatric disorder significantly interferes with his productivity as a VA vocational rehabilitation specialist.  Nevertheless, the record shows that he has been afforded accommodations that have enabled him to continue working fulltime, despite his service-connected disability.  Moreover, the Board considers it significant that the VA examiners and clinicians who have assessed the Veteran throughout the relevant appeals periods have expressly determined that his symptoms are not productive of total occupational and social impairment.  Additionally, the Board is mindful of the Veteran's assertions that he may suffer workplace retaliation or lose his job if his psychiatric symptoms persist or worsen.  Nevertheless, the Board observes that such future projections cannot serve as the basis for the assignment of an increased schedular or extraschedular rating, which must be predicated on current symptoms.  

In any event, the Board notes that the schedular criteria on which the Veteran's current rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Indeed, that is especially true with respect to Diagnostic Code 9310 and the other psychiatric rating codes, which expressly account for degrees of functional impairment in their rating criteria.

Additionally, the Board observes that the Veteran's service-connected psychiatric symptoms have not been shown to warrant frequent or, indeed, any hospitalization throughout the relevant appeals periods, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Service Connection

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic disorders, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, plantar fasciitis is not condition for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Veteran contends that he suffers from a bilateral foot disorder that was caused or aggravated during one or more of his periods of active service.  He alternatively asserts that his foot problems are attributable to an undiagnosed illness incurred during his Gulf War service.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, in view of the Veteran's contentions, the Board will consider whether service connection is warranted on a direct basis or as secondary to an undiagnosed illness.

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

The Veteran's service records demonstrate that he served in the Southwest Asia Theater of Operations during the Persian Gulf War from December 1990 to May 1991.  Thus, his status as a Persian Gulf Veteran is confirmed.  38 C.F.R. § 3.317(d) (2011).  Accordingly, the Board must now consider whether service connection is warranted pursuant to 38 C.F.R. § 3.317 or on alternate bases.

The Veteran's service medical records show that, on one undated occasion during his period of active duty, he was treated for possible frostbite of the feet.  He received additional treatment in March 1986 for cold weather-related foot trauma.  However, on neither occasion was a definitive diagnosis rendered.  A subsequent service medical record, dated in February 1987, revealed treatment for a sore left Achilles tendon.  Nevertheless, the Veteran's symptoms appear to have resolved by his separation from service in July 1996, at which time no complaints or clinical findings of foot problems were made.  Therefore, the Board finds that chronicity in service is not established in this case and a continuity of symptoms after discharge is required to support the Veteran's foot disorder claim.  38 C.F.R. § 3.303(b) (2011).

The pertinent post-service evidence consists of lay assertions of foot pain rendered roughly one year after the Veteran left the Army.  However, the concurrent medical evidence is negative for any clinical findings of bilateral foot problems.  In fact, the earliest such findings were rendered during a July 2002 VA orthopedic examination in which the Veteran was assessed with arthralgia.  A follow-up VA examination, dated in September 2005, yielded diagnoses of bilateral plantar fasciitis and posterior heel spurring.  However, neither of the VA clinicians who conducted those examinations related the Veteran's current foot problems to his active service. 

In accordance with the Board's initial remand, the Veteran was afforded a November 2006 VA examination in which his history of in-service foot pain was noted.  Additionally, the Veteran was found to have a post-service history of radiating foot pain and fallen arches requiring the use of orthotic inserts and dyna splints for support.  However, clinical testing was negative for any foot abnormalities, with the exception of pain on manipulation and very minimal varus/valgus angulation of the os calcis, relative to the long axis of the tibia/fibula.  Nevertheless, the November 2006 VA examiner declined to render any determination regarding the etiology of the Veteran's current foot problems, despite the Board's express request for such an opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, while a VA physician assistant subsequently indicated, in an August 2008 report, that the Veteran's current foot disorder was unrelated to service, that opinion did not take into account his documented in-service complaints of foot trauma.  Therefore, the Board determined that the physician assistant's findings were inadequate for rating purposes and remanded the Veteran's claim for additional development.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's second remand, the Veteran was afforded a follow-up VA foot examination in December 2009.  At that time, he reiterated his prior complaints of in-service and post-service foot problems.  The Veteran also stated that his current bilateral foot pain precluded him from standing more than a few minutes or walking more than a quarter of a mile.  

In contrast with the prior VA examinations, clinical testing yielded objective evidence of bilateral medial arch and metatarsophalangeal (MTP) tenderness.  Additionally, X-rays revealed increased plantar arches with mild hallux valgus deformity and narrowing of the MTP joint space due to degenerative changes, bilaterally.  However, no other clinical abnormalities were shown.

Based on the results of the examination, and a complete review of the claims folder, the VA examiner determined that the Veteran met the diagnostic criteria for plantar fasciitis.  However, the examiner opined that neither that condition nor any of the Veteran's related foot problems had been caused or aggravated during his period of active duty.  As a rationale for that opinion, the examiner noted that the record did not reflect a chronicity of any specific foot abnormality since the Veteran's release from service.  The examiner then noted that the Veteran's existing foot pathology was more likely related to his current activity than to than any trauma incurred in service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the December 2009 VA examiner's opinion, indicating that the Veteran's current foot problems comport with a diagnosis of plantar fasciitis and are unrelated to his active service, is both probative and persuasive.  That VA examiner's opinion was based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, that VA examiner's findings are consistent with other evidence of record showing in-service treatment for cold weather-related foot trauma and post-service treatment for different foot pathology, manifested by medial arch and MTP tenderness and pain, slight varus/valgus angulation and of the os calcis, and increased plantar arches with mild hallux valgus deformity and narrowing of the MTP joint space.  Moreover, the December 2009 VA examiner's opinion constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal.  The Board also finds it significant that there is no contrary medical evidence and, thus, no basis to question the December 2009 VA examiner's conclusions.  Indeed, the November 2006 VA examiner declined to render any opinion regarding the etiology of the Veteran's foot problems and the August 2008 VA examiner concluded that those problems were not service-related.  Thus, while none of those examiners' findings was sufficient for rating purposes, neither set of findings was inconsistent with the December 2009 opinion, which the Board has afforded great probative weight.  Further, while the record shows that the Veteran has received podiatric treatment since December 2009, none of his subsequent treating providers has challenged the most recent examiner's findings by relating the Veteran's foot problems to his active duty.   

Based on a careful review of the evidence of record, including the Veteran's service and post-service medical records, and, in particular, the December 2009 VA examiner's assessment of plantar fasciitis, the Board finds that the Veteran's current foot problems are attributable to a known clinical diagnosis.  Therefore, he is not entitled to presumptive service connection for an undiagnosed illness due to service in the Persian Gulf.  38 C.F.R. § 3.317 (2011). 

Nor is the Veteran entitled to service connection on a direct or presumptive basis.  The Board is mindful of his in-service treatment for cold weather-related foot problems.  Additionally, the Board acknowledges the Veteran's complaints of foot pain shortly after leaving the Army.  Nevertheless, the Veteran's current foot pathology has been clinically distinguished from his prior complaints by the December 2009 VA examiner, whose findings the Board deems probative.  Moreover, the Veteran's current foot pathology did not manifest until several years after his release from active duty.  Therefore, the Board concludes that the record does not support a finding of a continuity of symptomatology, and that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between qualifying active service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not support a finding that the Veteran's currently diagnosed bilateral foot disorder was caused or aggravated by any aspect of his active service.  The competent evidence weighs against such a finding as the December 2010 VA examiner expressly determined that the Veteran's bilateral plantar fasciitis had not been caused or aggravated by his documented in-service foot injuries or by any other aspect of his active duty.  The Board considers that VA examiner's opinion to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence suggesting a nexus between his current foot problems and his active service, including his documented Gulf War service.  Accordingly, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that the Veteran has a current diagnosis of foot arthritis, much less that such a condition manifested to a compensable degree within one year following his separation from service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has considered the Veteran's assertions that his foot problems are related to his period of active duty, including his service in the Southwest Asia Theater of Operations during the first Persian Gulf War.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  The Veteran is competent to testify as to cold weather-induced foot pain, numbness, and related symptoms, which are capable of lay observation, and his testimony in that regard is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates his currently diagnosed bilateral foot disorder to service, his assertions are not probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the weight of the probative evidence demonstrates that the Veteran's foot problems are attributable to a known clinical diagnosis that first manifested more than one year after his period of active service and is not related to his service or to any incident therein.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for a bilateral foot disorder, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2011). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of his claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specifically, VA sent the appellant letters dated in February 2002, May 2006, August 2006, August 2009, November 2009, and April 2010, rating decisions in January 2003, June 2004, and September 2011, a statement of the case in June 2004, and supplemental statements of the case dated in October 2004 and December 2008.  Those documents discussed the particular legal requirements applicable to his psychiatric and bilateral foot disorder claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  Additionally, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his written statements and Travel Board testimony expressing disagreement with the specific reasons that the RO denied his claims.  Thereafter, the Veteran's psychiatric and bilateral foot disorder claims were readjudicated in the December 2008 supplemental statement of the case.  The Board observes that the Veteran's demonstration of actual knowledge of the required notice provisions followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the Board finds that any deficiency in the notice to the Veteran regarding his psychiatric and bilateral foot disorder claims constitutes harmless error, and he is not prejudiced by the Board's consideration of those claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the final supplemental statement of the case issued in September 2011.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded multiple medical examinations and has had the opportunity to testify at an April 2005 Travel Board with respect to his psychiatric and bilateral foot disorder claims.  Significantly, the Veteran has not contended that the manifestations of his service-connected psychiatric disorder have worsened since his most recent VA examination in December 2009; thus, a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, as the Veteran has not alleged any other inadequacy regarding the examinations conducted in support of his psychiatric and foot disorder claims, the Board finds that additional examinations are not warranted with respect to those claims.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board finds that additional development is unnecessary with respect to the Veteran's psychiatric and foot disorder claims and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased rating of 70 percent, but not higher, for an acquired psychiatric disorder for the period from December 10, 2001, to December 7, 2009, is granted.

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder for the period since December 8, 2009, is denied.

Entitlement to service connection for a bilateral foot disorder is denied.
REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's dizziness, GERD, and migraine claims.  

Turning first to the Veteran's dizziness claim, the Board notes his contentions of loss of balance and related symptoms dating back to a 1994 in-service head injury, which he also cites as the cause of his service-connected memory loss and related cognitive impairment.  Additionally, the Veteran asserts that his dizziness may be related to an undiagnosed illness incurred during his Gulf War service.  38 C.F.R. § 3.317 (2011).  Accordingly, the Board is required to consider whether service connection is warranted on a direct basis or under the provisions of 38 C.F.R. § 3.317.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Board will also consider whether the Veteran's dizziness may be considered an organic disease of the nervous system, which manifested to a degree of 10 percent or more within a year of his discharge such that presumptive service connection is warranted.  C.F.R. §§ 3.307, 3.309 (2011).

As with the Veteran's psychiatric and foot disorder claims, his claim for dizziness was initially remanded in March 2006 for a VA examination.  However, while an examination was administered in December 2006, the examining VA neurologist indicated that there was insufficient evidence to relate the Veteran's current symptoms to his in-service dizziness complaints and head injury without resorting to speculation.  Such an inherently speculative finding, the Board subsequently determined, was of low probative value and, thus, inadequate for rating purposes.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board remanded the Veteran's dizziness claim for an additional VA examination, which took place in December 2009.  That examination yielded clinical findings of chronic dizziness with intermittent vertigo.  However, like his predecessor, the December 2009 VA examiner declined to render any definitive opinion regarding the etiology of the Veteran's vertigo.  Instead, that examiner referred the Veteran for further evaluation by an ear, nose, and throat specialist.  

In accordance with the December 2009 VA examiner's recommendation, the Veteran was examined in February 2011 by an otolaryngologist, who opined that the currently diagnosed vertigo could be secondary to the trauma received when the Veteran struck his head on a tank commander hatch in service.  The VA otolaryngologist then concluded that it was at least as likely as not that the Veteran's current symptoms had been caused by his in-service head injury.  However, the otolaryngologist did not provide a rationale for that opinion, nor indicate that it was based on a review of the Veteran's claims folder.  38 C.F.R. § 4.1 (2011); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The record thereafter shows that the Veteran was afforded a follow-up VA examination in July 2011 by a different VA clinician, who noted the current complaints of dizziness, but declined to render a definitive diagnosis of vertigo.  Moreover, the July 2011 VA examiner opined that, regardless of the underlying diagnosis, the Veteran's dizziness was inconsistent with any ear pathology and less likely than not related to his active service.  As had been the case in February 2011, however, the July 2011 clinician's findings were not supported by a rationale or a review of the claims folder.  Moreover, while such a review was subsequently conducted, resulting in an identical opinion, the Board considers it significant that the opining VA examiner made no mention of the February 2011 positive nexus finding.  Nor did that examiner offer any reasons to support the conclusion that the Veteran's dizziness symptoms were unrelated to his active service.  Further, the Board notes that, while the July 2011 examiner declined to render a diagnosis of vertigo, such a diagnosis is already of record and, thus, must be considered as evidence of a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   

In light of the foregoing, the Board finds that the July 2011 VA examiner's negative nexus opinion constitutes an inadequate basis upon which to deny the Veteran's claim.   Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Conversely, the Board finds that the February 2011 positive VA nexus opinion cannot serve as a stand-alone basis for granting that claim.  On the contrary, that opinion predated and, thus, did not consider the July 2011 examiner's negative nexus findings.  Nor did that February 2011 opinion provide any rationale for why the Veteran's dizziness was related to his in-service head injury.  Thus, while supportive of the Veteran's claim, that opinion also is not dispositive of the issue on appeal.

Similarly, the Veteran's own assertions are insufficient to grant service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, while competent to testify with respect to a history of in-service and post-service dizziness symptoms, the Veteran has not demonstrated the expertise to relate his currently diagnosed vertigo to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In the absence of a competent and credible medical opinion regarding the etiology of the Veteran's dizziness, the Board finds it necessary to a remand for an additional examination in support of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995). McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In contrast with the previous examinations, that new examination should include a review of the Veteran's claims folder and reconcile all pertinent evidence of record, in particular the conflicting findings of the February 2011 and July 2011 VA examiners.  Additionally, in light of the Veteran's assertions, that new examination should be conducted in accordance with Gulf War protocols and include findings as to whether the Veteran's current dizziness symptoms may be considered manifestations of an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.

Next, with respect to the Veteran's claims for GERD and migraine headaches, the Board observes that those claims arise from the initial ratings assigned for those service-connected disabilities.  While such ratings were assigned in an RO rating decision dated October 23, 2008, the letter notifying the Veteran of that decision was not mailed until November 13, 2008.  Thereafter, the Veteran submitted a written statement disagreeing with the RO's decision, which was date-stamped as received by the Appeals Management Center (AMC) on November 12, 2009.  The Board recognizes that the statement was subsequently placed in a locked file from which it was later retrieved and date-stamped on November 16, 2009.  Nevertheless, as it appears that the Veteran's correspondence reached the AMC four days earlier and within a year of the date of the letter informing him of the RO's denial of his claims the Board finds that the correspondence constitutes a timely notice of disagreement with respect to those claims.  38 C.F.R. §§ 20.201, 20.302 (2011).

Where a notice of disagreement has been timely filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, having determined that the Veteran's notice of disagreement with the disposition of his GERD and migraine claims was timely filed, the Board finds that, on remand, the RO should issue a statement of the case with respect to those issues.

Finally, it appears that VA records may be outstanding.  The record shows that, as of September 27, 2011, the Veteran was receiving regular VA treatment for his dizziness and chronic headaches.   However, no VA medical records dated since that time have yet been requested.  Because the Veteran's foot disorder and migraine headache claims are being remanded for additional development on other grounds, the Board finds that, on remand, all additional VA medical records dated since September 27, 2011, should be obtained. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Houston, Texas,  dated after September 27, 2011. 

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination, with an appropriate specialist, to determine the nature, extent, and etiology of his dizziness, which he alleges are attributable to his 1994 in-service head injury or otherwise due to his service in Southwest Asia during the Persian Gulf War.  The claims folder should be sent to the examiner for review and the examination report should note that review.  Current VA Gulf War Examination Guidelines must be followed.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service medical records, showing complaints of dizziness and treatment in 1994 for a closed head injury.  Additionally, the examiner should consider the Veteran's VA medical records, documenting his current complaints of dizziness, which have been found to comport with a diagnosis of vertigo.  The examiner should also reconcile the conflicting findings of the December 2006, December 2009, February 2011, and July 2011 VA examiners with respect to the appropriate diagnosis and etiology of the Veteran's dizziness symptoms.  The examiner should also consider any clinical and lay evidence regarding a continuity of symptomatology since service, as well as any additional pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner should provide an opinion that addresses the following: 

a)  State whether the Veteran's current dizziness symptoms are attributable to a known clinical diagnosis, to specifically include vertigo, or whether those reported problems are manifestations of an undiagnosed illness.

b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty, including his in-service treatment for dizziness and 1994 closed-head injury. 

3.  Issue a statement of the case which addresses the issues of entitlement to service connection for GERD and migraine headaches and inform the Veteran of his appeal rights.  

4.  Then, readjudicate the Veteran's claim for service connection for dizziness.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


